DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a first limitation of “applying a plurality of plies … to an inner wall of the prefabricated outer container …solidifying or fusing the plurality of plies and thereafter jointly forming a wall of the inner container” in the first paragraph after the preamble, and then recites a second limitation of “successively creating the plurality of plies by applying one layer … to the inner wall of the prefabricated outer container or to an already applied one of the plies to the plurality of plies …” in the last paragraph. Because the second limitation recites ‘successively creating the plurality of plies by ...,’ Examiner understands the claimed method to first require the performance of the second limitation and then requires the performance of the first limitation. However, the second limitation requires applying the plies to either an inner wall of the outer container 
Claim 1 further recites the limitation “the plurality of plies detaching and separating from the inner wall of the prefabricated outer container when the inner container collapses within the prefabricated outer container” in the first paragraph after the preamble.” Examiner notes that the claim does not otherwise expressly require a step or occurrence of ‘collapsing the inner container within the prefabricated outer container.’ Therefore, it is unclear as to whether Applicant intends the limitation to require a step or occurrence of ‘collapsing the inner container within the prefabricated outer container’ or whether Applicant intends the limitation to require the ‘plurality of plies to detach and separate from the inner wall’ if ‘the inner container collapses within the prefabricated outer container.’ For the purposes of this Office Action, Examiner will interpret the limitation as “the plurality of plies detaching and separating from the inner wall of the prefabricated outer container when and if the inner container collapses within the prefabricated outer container.”
Claim 1 further recites the limitation “an outermost one of the plies of the plurality of plies that jointly form the wall of the inner container … remain[s] completely on the inner container when the inner container separates from and collapses within the prefabricated outer container” in the last paragraph. Examiner notes that the claim does not otherwise expressly require a step or occurrence of ‘the inner container separating from and collapsing within the outer container.’ Therefore, it is unclear as to whether if ‘the inner container separates from and collapses within the outer container.’ For the purposes of this Office Action, Examiner will interpret the limitation as “an outermost one of the plies of the plurality of plies that jointly form the wall of the inner container … remain[s] completely on the inner container when and if the inner container separates from and collapses within the prefabricated outer container.”
Claims 4 and 5 each recite the limitation “the at least only ply detaching and separating from the inner wall of the prefabricated outer container when the inner container collapses within the prefabricated outer container.” Examiner notes that the claim does not otherwise expressly require a step or occurrence of ‘collapsing the inner container within the prefabricated outer container.’ Therefore, it is unclear as to whether Applicant intends the limitation to require a step or occurrence of ‘collapsing the inner container within the prefabricated outer container’ or whether Applicant intends the limitation to require the ‘the at least one ply to detach and separate from the inner wall’ if ‘the inner container collapses within the prefabricated outer container.’ For the purposes of this Office Action, Examiner will interpret the limitation as “the at least one ply detaching and separating from the inner wall of the prefabricated outer container when and if the inner container collapses within the prefabricated outer container.”
Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive.
Applicant argues, on page 10, that the limitations of ‘when the inner container collapses within the outer container,’ as recited by claims 1, 4, and 5, are not indefinite. This is because, Applicant argues, these limitations are not intended to require a step or occurrence of ‘collapsing the inner container within the outer container.’ While Examiner notes and understands Applicant’s intent, it is the position of the Examiner that use of the term “when” renders the limitations indefinite. As stated in the indefinite rejections above, Examiner believes that amending the limitations to replace “when” with “when and if” clarifies the limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726